Citation Nr: 1444874	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  09-27 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as depression with insomnia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from September 1953 to September 1955.  The Veteran died in January 2014.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

This case has a long history before the Board and the United States Court of Appeals for Veterans Claims (Court).  Most recently, the Board denied the Veteran's claim of service connection for a psychiatric disorder in November 2013.  The Veteran appealed this denial to the Court.  While the appeal to the Court was pending, the Veteran died in January 2014.  On account of the Veteran's death, in a June 2014 memorandum decision, the Court vacated the Board's November 2013 decision and dismissed his appeal.  The case has now returned to the Board.  

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.


FINDING OF FACT

During the course of this appeal, the Board was notified that the Veteran died on January [redacted], 2014.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the claim of entitlement to service connection for a psychiatric disorder.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see 38 U.S.C.A. § 5121A (West Supp. 2013); 79 Fed. Reg. 52977 (Sept. 5, 2014) (to be codified at 38 C.F.R. parts 3, 14, and 20).
REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 79 Fed. Reg. 52977, 52984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West Supp. 2013); 79 Fed. Reg. 52977, 52982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A; see 79 Fed. Reg. 52977, 52982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).   An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52977, 52982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


	(CONTINUED ON NEXT PAGE)




ORDER

The appeal of entitlement to service connection for a psychiatric disorder, claimed as depression with insomnia, is dismissed.  



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


